DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-9, 11-15 and 17-23 are allowed. 
The following is an examiner’s statement of reasons for allowance: Prior art reference Wirthlin (PGPub No. 20130253814) teaches the limitations of an apparatus coupled to a receiver tube, a crossbar interface to be coupled to a crossbar of a hitch, and a first and second load-sensing pins disposed within a pin adapter coupled to the crossbar interface. However, Wirthlin does not disclose the pin adapter shaped such that the pin adapter does not contact a horizontal surface of the first load-sensing pin. The primary reason for allowance of the claims is the combinations of these limitations in claims 1 and 8 that would not have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention. 
Wirthlin also discloses a method comprising: receiving load data from the first and second load sensing pins, the first and second load-sensing pins are operatively coupled to a receiver tube of a hitch of a vehicle; determining a load condition of the hitch based on the load data; generating an alert when the load condition satisfies an alert threshold; and presenting at least one of the load condition or the alert to a user. However, Wirthlin does not disclose the inclusion of “the first load-sensing pin and the second load-sensing pin coupled to a pin adapter that is the only load path between the first and second load-sensing pins and the receiver tube” in claim 15. Therefore, the primary reason for allowance of the claims is the combinations of limitations that would not have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA MARIE MCGUIRE whose telephone number is (571)272-6163.  The examiner can normally be reached on Mon through Fri 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JACOB B MEYER/Primary Examiner, Art Unit 3618